DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendment to the title has been considered and is persuasive. The objection is withdrawn.
Response to Arguments
Applicant's arguments filed 12/31/2020 (“Remarks”) have been fully considered but they are not persuasive.
Regarding claim 1, Applicant asserts that Schubert’s teaching of “scene from the perspective of an observer” and “field of vision” do not correspond to “acquir[ing] a sight of a user” as recited in amended claim 1. Remarks, p. 13.
Examiner respectfully disagrees. As obvious to one of ordinary skill in the art, field of view or vision includes a line of sight (see illustration below):


    PNG
    media_image1.png
    548
    548
    media_image1.png
    Greyscale
1
Turning to the prior art, Schubert-Stokes teaches a viewer’s field of vision. Schubert, ¶¶ [0042] and [0055]. For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), this teaching is consistent with the application’s disclosure that line-of-sight is obtained from detecting a staring region (PGPUB, ¶ [0060]. Therefore, independent claim 1 remains rejected at least for the stated reasons. The same rationale applies to treatment of independent claim 13-15.
Allowable Subject Matter
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: the assistance device according to claim 3, wherein the processor is configured to acquire vehicle speed information about vehicle speed of a vehicle mounting the assistance device, determine, based on the vehicle speed information, whether or not the vehicle speed of the vehicle is equal to or less than predetermined speed, and when the vehicle speed of the vehicle is equal to or less than the predetermined speed, output the blind region state information to the wearable device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (U.S. Pat. App. Pub. No. US 20180129888 A1; hereinafter "Schubert"), and further in view of Stokes et al. (U.S. Pat. App. Pub. No. US 20180259338 A1; hereinafter "Stokes").

Regarding claim 1, Schubert teaches an assistance device enabling communication with a 
a memory (Schubert, ¶ [0128], memory); and
a processor including hardware (Schubert, ¶ [0128], processor), the processor being configured to
acquire a line of sight of a user wearing the 
based on the line of sight, generate blind region state information indicating a state of a blind region shielded by a shielding object in a visual field region of the user (Schubert, Fig. 5, ¶ [0101], determining a position of the occluded (i.e., shielded) object relative to the observer. See Figs. 1A and 1B for examples of the shielded object in the user’s visual field.), and
output the blind region state information to the 
Schubert does not expressly teach, but Stokes teaches a user wearing a wearable device (Stokes, Fig. 4, ¶ [0119], imaging modules 423; ¶ [0109], wearable 
Schubert and Stokes (hereinafter "Schubert-Stokes") are analogous because they are directed at augmented reality navigation. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide sensor fusion for mobile structures. Stokes, ¶ [0006].

	Regarding claim 2, Schubert-Stokes teaches the assistance device according to claim 1, wherein the processor is configured to output the blind region state information to the wearable device so as to display the blind region state information in a region corresponding to the line of sight of the user (Schubert, Figs. 1A and 1B, ¶ [0042], intuitive occluded object indicator. Stokes, Figs. 3 and 4, ¶ [0111], direct view of the scene including FOV extending below waterline (i.e. blind region)).

	Regarding claim 3, Schubert-Stokes teaches the assistance device according to claim 1, wherein the processor is configured to
acquire an image data piece obtained by capturing an image of the blind region (Schubert, Fig. 3, ¶ [0061], receives occluded object sensor data from the occluded object sensors 302),

when it is determined that there exists the object, output the blind region state information to the wearable device (Schubert, ¶ [0065], generating an indication of a position of an occluded object based at least in part on a determined position of an observer of the display).

	Regarding claim 4, Schubert-Stokes teaches the assistance device according to claim 3, wherein
the image data piece is one of a plurality of chronologically-adjacent image data pieces (Schubert, ¶ [0061], video (i.e., chronologically-adjacent image data pieces) from occluded object sensors), and
the processor is configured to
sequentially acquire the plurality of chronologically-adjacent image data pieces (Schubert, ¶ [0061], receiving occluded object sensor data which can be a video),
when it is determined that there exists the object in the blind region, determine whether or not the object is a moving object based on the plurality of image data pieces (see treatment of claim 3), and


	Regarding claim 5, Schubert-Stokes teaches the assistance device according to claim 4, wherein, when it is determined that the object is the moving object, the processor is configured to
calculate speed of the moving object based on the plurality of image data pieces (Schubert, ¶ [0080], speed of approaching occluded vehicle), and
output the blind region state information in accordance with relative speed between the moving object and the assistance device to the wearable device (Schubert, ¶ [0080], generating indication of a position of an occluded object based on, among other things, speed).

	Regarding claim 6, Schubert-Stokes teaches the assistance device according to claim 3, wherein the processor is configured to
generate the blind region state information with use of the image data piece (see treatment of claim 3), and
output the blind region state information to the wearable device (see treatment of claim 3).

	Regarding claim 9, Schubert-Stokes teaches the assistance device according to claim 3, wherein the processor is configured to

generate synthetic image data obtained by synthesizing the image data piece obtained by capturing the image of the shielding object with the image data piece obtained by capturing the image of the blind region at a predetermined ratio (Schubert, ¶ [0012], object having a size and position in a respective observer's field of view that corresponds to a size (i.e., predetermined ratio) and position that the object would have in the respective observer's field of view if the barrier were not present), and
output a synthetic image corresponding to the synthetic image data as the blind region state information to the wearable device (see treatment of claim 1).

	Regarding claim 10, Schubert-Stokes teaches the assistance device according to claim 3, wherein the processor is configured to output an image corresponding to the image data piece as the blind region state information to the wearable device (see treatment of claim 3. See also Schubert Figs. 1A and 1B.).

	Regarding claim 11, Schubert-Stokes teaches the assistance device according to claim 10, wherein the processor is configured to
generate an image including an opening portion obtained by virtually hollowing the shielding object in a columnar, conical, or spherical shape based on an image data piece obtained by capturing an image of the shielding object and the image data piece obtained by capturing the image of the 
output the image as the blind region state information to the wearable device (see Schubert, Fig. 1A).

	Regarding claim 13, see treatment of claim 1.

	Regarding claim 14, see treatment of claim 1.

	Regarding claim 15, see treatment of claim 1.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert-Stokes, and further in view of Krishnan (U.S. Pat. App. Pub. No. US 20190156134 A1).

	Regarding claim 7, Schubert-Stokes teaches the assistance device according to claim 3, wherein the processor is configured to

output the blind region state information to the wearable device so as to display the blind region state information in the staring region (see treatment of claim 1).

Schubert-Stokes does not expressly teach, but Krishnan teaches wherein the processor is configured to
detect, based on the line-of-sight information, a staring region when the user stares at the shielding object (Krishnan, ¶ [0148], saccading and fixating (i.e., staring) within a region. Note: this would be used to detect that the user is staring at an object or region.).
Schubert-Stokes and Krishnan (hereinafter "Schubert-Stokes-Krishnan") are analogous because they are directed at navigation. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to keep the driver as well as other vehicles and pedestrians on the road safe. Krishnan, ¶ [0190].

	Regarding claim 8, Schubert-Stokes-Krishnan teaches the assistance device according to claim 7, wherein the processor is configured to
determine whether or not a staring period for which the user stares in the staring region is a predetermined period or longer (Krishnan, ¶ [0083], fixation duration), and
when the staring period is the predetermined period or longer, output the blind region state information to the wearable device (see treatment of claims 1 and 7).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert-Stokes, and further in view of HAN et al. (U.S. Pat. App. Pub. No. US 20180101736 A1; hereinafter "Han").

Regarding claim 16, Schubert-Stokes teaches an assistance device enabling communication with a wearable device, the assistance device comprising:
a memory (see treatment of claim 1); and 
a processor including hardware, the processor being configured to: 
acquire line-of-sight information about a line of sight of a user wearing the wearable device (see treatment of claim 1), 
acquire object information from a server (Schubert, Fig. 3, ¶ [0061], receives occluded object sensor data from the occluded object sensors 302; ¶ [0059], the components of the system 300 can exchange communications over one or more networks, or can exchange communications in another way, such as over one or more wired or wireless connections; ¶ [0073], the local processor may be a server… may include or communicate over the network 420 with an object recognition system 430 (i.e., also reads on claim’s server) that may be used to detect objects and/or observers in received sensor data. Additionally, also consider object data database 412 as another example of a server serving object information (Schubert, Fig. 4, ¶ [0068]).), 
based on the line-of-sight information and the object information, generate blind region state information indicating a state of a blind region 
output the blind region state information to the wearable device (see treatment of claim 1), and 
transmit collected data to the server for use by other assistance devices (Schubert, ¶ [0131] and [0132], may be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation, or any combination of one or more such back end, middleware, or front end components. Note: if the components are servers, then servers by definition provide information for use by other devices.).
For additional teachings of the prior art, Han also teaches: transmit collected data to the server for use by other assistance devices (Han, Figs. 11A-11C, ¶ [0047], the electronic apparatus 10 may acquire external images photographed through the external vehicle 2 from an external server (or cloud) positioned outside the vehicle 2. Note: that is, the server receives and distributes data to and from multiple devices.).
Schubert-Stokes and Han (hereinafter "Schubert-Stokes-Han") are analogous because they are directed at augmented reality navigation. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. 

	Regarding claim 17, see treatment of claim 16.

	Regarding claim 18, see treatment of claim 16.

	Regarding claim 19, see treatment of claim 16.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 File:Vertical FOV.svg. (2014, November 2). Retrieved January 15, 2021, from https://en.wikipedia.org/wiki/File:Vertical_FOV.svg